[Cite as In re S.S., 2014-Ohio-466.]


                                           COURT OF APPEALS
                                          STARK COUNTY, OHIO
                                       FIFTH APPELLATE DISTRICT


                                                  :   JUDGES:
                                                  :
                                                  :   Hon. Sheila G. Farmer, P.J.
                                                  :   Hon. John W. Wise, J.
IN RE S.S.                                        :   Hon. Patricia A. Delaney, J.
                                                  :
                                                  :   Case No. 2013CA00184
                                                  :
                                                  :
                                                  :
                                                  :
                                                  :   OPINION


CHARACTER OF PROCEEDING:                              Appeal from the Stark County Court of
                                                      Common Pleas, Family Court Division,
                                                      Case No. 2012JCV00647



JUDGMENT:                                             AFFIRMED




DATE OF JUDGMENT ENTRY:                               January 31, 2014




APPEARANCES:

For Mother-Appellant:                                 For SCDJFS-Appellee:

JENNIFER A. ROBERTS                                   LISA LOUY
401 W. Tuscarawas St., Suite 300                      221 Third St. SE
Canton, OH 44702                                      Canton, OH 44702
Stark County, Case No. 2013CA00184                                                    2

Delaney, J.

       {¶1} Mother-Appellant appeals the August 20, 2013 judgment entry of the Stark

County Court of Common Pleas, Family Court Division terminating her parental rights to

her minor child, S.S. Appellee is the Stark County Department of Job and Family

Services (“SCDJFS”).

                          FACTS AND PROCEDURAL HISTORY

       {¶1} Mother-Appellant is the mother of S.S., born on June 30, 2012. The father

of S.S. did not appear in the action nor does he appeal the disposition. Mother has two

older children. One child resides in Florida with his father. Mother’s parental rights

were terminated as to the second child. See, In the Matter of K.C., 5th Dist. Stark No.

2011-CA-259, 2012-Ohio-1162.

       {¶2} On July 3, 2012, SCDJFS filed a complaint alleging S.S. was a dependent

and/or neglected child and sought temporary custody of S.S. to be granted to SCDJFS.

On August 29, 2012, the trial court found S.S. to be a dependent child and granted

SCDJFS temporary custody of S.S. S.S. was placed in a foster home where her older

sister already resided.

       {¶3} SCDJFS developed a case plan requiring Mother to obtain a parenting

assessment with Northeast Ohio Behavioral Health, completion of Goodwill parenting

classes, and demonstration of her ability to meet the needs of the child through stable

housing and income.

       {¶4} On May 24, 2013, SCDJFS filed a motion for permanent custody. On May

27, 2013, Mother filed a Motion to Return, or in the alternative, Motion to Extend and a
Stark County, Case No. 2013CA00184                                                         3


Motion for Planned Permanent Living Arrangement.            The trial court dismissed the

Motion for Planned Permanent Living Arrangement.

       {¶5} The trial court held a trial on the motion for permanent custody on August

8, 2013. The following evidence was adduced at trial.

       {¶6} Mother completed the parenting evaluation with Dr. Aimee Thomas at

Northeast Ohio Behavioral Health. Dr. Thomas could not offer any recommendations

that would help Mother to gain reunification of S.S.        Dr. Thomas administered the

Warstler Adult intelligence scale to Mother and the test showed Mother’s full scale I.Q.

level was 69. There was no doubt in Dr. Thomas that Mother loved her children, but Dr.

Thomas felt Mother’s cognitive abilities made it difficult for Mother to adapt to the

parental needs of a growing child. Dr. Thomas was concerned by Mother’s naivety and

gullibility as to her relationships with men. Dr. Thomas felt Mother’s vulnerability made

it difficult for Mother to protect herself or her young child from a potential threat. It did

not appear to Dr. Thomas that Mother recognized her intellectual deficits and would not

ask for assistance, nor did Mother have an adequate support network to assist her. Dr.

Thomas recommended Goodwill parenting classes to assist Mother during her visitation

with S.S. Dr. Thomas also recommended individual counseling to help Mother cope

with the loss of custody of her children.

       {¶7} Mother successfully completed her parenting classes at Goodwill. This

was her fourth parenting class.       Mother visited with S.S. as part of the Goodwill

parenting classes. During the visitation, Mother appeared to have difficulty prioritizing

the needs of the child. She was observed changing the diaper of S.S. three or four

times within an hour or interrupting her feeding to change her clothes.
Stark County, Case No. 2013CA00184                                                      4


       {¶8} Vicky Mitchell, Mother’s caseworker, testified at trial.         Mother has

appropriate housing and income through SSI. The caseworker expressed two concerns

for Mother’s ability to parent S.S. She first felt that Mother did not have the ability to

keep herself and her child safe from inappropriate people. The fathers’ of Mother’s

children have criminal histories. The father of her second child was married and HIV

positive. Second, the caseworker was not sure Mother had the intellectual capacity to

adapt to the changing needs of the child or to respond to an emergency.

       {¶9} S.S. responded to Mother during visitation but did not express a bond to

Mother. S.S. was placed in a foster home with her older sister. She is bonded with her

sister and foster parents. The foster parents are interested in adopting S.S. S.S. is a

healthy child. The caseworker testified it would be in the best interests of S.S. that

Mother’s parental rights be terminated and permanent custody granted to SCDJFS.

       {¶10} The guardian ad litem recommended that permanent custody be granted

to SCDJFS.

       {¶11} On August 20, 2013, the trial court granted permanent custody of S.S. in

favor of SCDJFS. It is from this decision Mother now appeals.

                              ASSIGNMENTS OF ERROR

       {¶12} Mother raises three Assignments of Error:

       {¶13} “I. THE TRIAL COURT ERRED IN GRANTING PERMANENT CUSTODY

TO THE STARK COUNTY DEPARTMENT OF JOB AND FAMILY SERVICES

(SCDJFS) AS SCDJFS FAILED TO SHOW BY CLEAR AND CONVINCING EVIDENCE

THAT IT IS IN THE BEST INTEREST OF THE MINOR CHILDREN TO GRANT

PERMANENT CUSTODY.
Stark County, Case No. 2013CA00184                                                        5


       {¶14} “II. THE TRIAL COURT ERRED BY FINDING GROUNDS FOR

PERMANENT CUSTODY AS SUCH DECISION WAS AGAINST THE MANIFEST

WEIGHT OF THE EVIDENCE.

       {¶15} “III. THE TRIAL COURT ERRED BY DISMISSING MOTHER’S MOTION

FOR PPLA AS SUCH DISPOSITIONAL ALTERATIVE WAS AVAILABLE TO THE

TRIAL COURT.”

                                        ANALYSIS

                                         I. and II.

       {¶16} Mother argues in her first and second Assignments of Error the trial court

erred in granting permanent custody to SCDJFS. We disagree.

       {¶17} “[T]he right to raise a child is an ‘essential’ and ‘basic’ civil right.” In re

Murray, 52 Ohio St.3d 155, 157, 556 N.E.2d 1169 (1990), quoting Stanley v. Illinois, 405

U.S. 645, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972). An award of permanent custody must

be based on clear and convincing evidence.            R.C. 2151.414(B)(1).      Clear and

convincing evidence is that evidence “which will provide in the mind of the trier of facts a

firm belief or conviction as to the facts sought to be established.” Cross v. Ledford, 161

Ohio St. 469, 120 N.E.2d 118 (1954). “Where the degree of proof required to sustain an

issue must be clear and convincing, a reviewing court will examine the record to

determine whether the trier of facts had sufficient evidence before it to satisfy the

requisite degree of proof.” Id. at 477. If some competent, credible evidence going to all

the essential elements of the case supports the trial court's judgment, an appellate court

must affirm the judgment and not substitute its judgment for that of the trial court. C.E.

Morris Co. v. Foley Constr. Co., 54 Ohio St.2d 279, 376 N.E.2d 578 (1978).
Stark County, Case No. 2013CA00184                                                      6


       {¶18} Issues relating to the credibility of witnesses and the weight to be given to

the evidence are primarily for the trier of fact. Seasons Coal v. Cleveland, 10 Ohio

St.3d 77, 80, 461 N.E.2d 1273 (1984).        Deferring to the trial court on matters of

credibility is “crucial in a child custody case, where there may be much evidence in the

parties' demeanor and attitude that does not translate to the record well.” Davis v.

Flickinger, 77 Ohio St.3d 415, 419, 674 N.E.2d 1159 (1997).

       {¶19} R.C. 2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates the trial court

schedule a hearing and provide notice upon the filing of a motion for permanent custody

of a child by a public children services agency.

       {¶20} Following the hearing, R.C. 2151.414(B) authorizes the juvenile court to

grant permanent custody of the child to the public or private agency if the court

determines, by clear and convincing evidence, it is in the best interest of the child to

grant permanent custody to the agency, and that any of the following apply: (a) the child

is not abandoned or orphaned, and the child cannot be placed with either of the child's

parents within a reasonable time or should not be placed with the child's parents; (b) the

child is abandoned; (c) the child is orphaned and there are no relatives of the child who

are able to take permanent custody; or (d) the child has been in the temporary custody

of one or more public children services agencies or private child placement agencies for

twelve or more months of a consecutive twenty-two month period ending on or after

March 18, 1999.

       {¶21} R.C. 2151.414(B) establishes a two-pronged analysis the trial court must

apply when ruling on a motion for permanent custody. In practice, a trial court will
Stark County, Case No. 2013CA00184                                                          7


usually determine whether one of the four circumstances delineated in R.C.

2151.414(B)(1)(a) through (d) is present before proceeding to a determination regarding

the best interest of the child.

       {¶22} In determining the best interest of the child at a permanent custody

hearing, R.C. 2151.414(D) mandates the trial court must consider all relevant factors,

including, but not limited to, the following: (1) the interaction and interrelationship of the

child with the child's parents, siblings, relatives, foster parents and out-of-home

providers, and any other person who may significantly affect the child; (2) the wishes of

the child as expressed directly by the child or through the child's guardian ad litem, with

due regard for the maturity of the child; (3) the custodial history of the child; and (4) the

child's need for a legally secure permanent placement and whether that type of

placement can be achieved without a grant of permanent custody.

       {¶23} Our review of the record shows the trial court's decision regarding

permanency and placement was supported by clear and convincing evidence.

       {¶24} While Mother completed all aspects of her case plan, those individuals

working with Mother on her case plan testified to serious concerns with Mother’s

parenting abilities. Dr. Thomas testified that due to Mother’s cognitive deficits, Mother

was unable to respond sufficiently to the needs of a growing and changing child.

Mother’s caseworker and Goodwill instructor made similar observations based on their

interactions with Mother and S.S.       Dr. Thomas testified she found Mother to be a

vulnerable person whom had difficulty protecting herself. Dr. Thomas was concerned

that Mother would not be able to protect her child as well.            Mother’s caseworker
Stark County, Case No. 2013CA00184                                                     8


reiterated that Mother’s vulnerability caused her to make poor choices in her

relationships as seen by her previous relationships.

      {¶25} Mother had her parental rights involuntarily terminated with respect to one

sibling of S.S.   The trial court noted in its decision that while Mother substantially

worked through her case plan as to the sibling, Mother’s parenting assessment

indicated that because of her cognitive deficits, Mother would continue to have

problems dealing with the day-to-day issues and could not safely independently care for

a child.    In the present case, we find clear and convincing evidence that,

notwithstanding the prior termination, Mother has not remedied that issue to show she

can provide a legally secure placement and adequate care for the health, welfare, and

safety of the child. R.C. 2151.414(E)(11).

      {¶26} We next turn to the issue of best interests. We have frequently noted,

“[t]he discretion which the juvenile court enjoys in determining whether an order of

permanent custody is in the best interest of a child should be accorded the utmost

respect, given the nature of the proceeding and the impact the court's determination will

have on the lives of the parties concerned.” In re Mauzy Children, 5th Dist. Stark

No.2000CA00244, 2000 WL 1700073 (Nov. 13, 2000), citing In re Awkal, 85 Ohio

App.3d 309, 316, 642 N.E.2d 424 (8th Dist.1994). The trial court determined it was in

the best interest of the child to be placed in the permanent custody of SCDJFS pursuant

to R.C. 2151.414(D), and we agree.

      {¶27} S.S. is placed in a foster home and they are interested in adopting S.S.

The sibling of S.S. resides in the foster home, with whom S.S. has developed a strong

bond. S.S. also has a bond with her foster parents.
Stark County, Case No. 2013CA00184                                                          9


       {¶28} The guardian ad litem recommended that permanent custody be granted

to SCDJFS.

       {¶29} Mother’s visitations with S.S. were on the whole successful. There is no

doubt Mother loves S.S, but her cognitive limitations and lack of support network hinder

her ability to make good choices for herself and her growing child. The trial court found,

and we agree, the benefits of permanency to S.S. outweigh the detriments to severing

the bond between S.S. and Mother.

       {¶30} Mother’s first and second Assignments of Error are overruled.

                                             III.

       {¶31} Mother argues in her third Assignment of Error the trial court erred in

dismissing her Motion for Planned Permanent Living Arrangement.

       {¶32} “A ‘planned permanent living arrangement’ is defined as a placement that

gives legal custody to an agency without terminating parental rights and that allows the

agency to make an appropriate placement, including foster care or other placement.” In

re A.B., 110 Ohio St.3d 230, 2006-Ohio-4359, 852 N.E.2d 1187, ¶ 24 citing R.C.

2151.011(B)(36). A planned permanent living arrangement is one of the dispositions

available to the juvenile court upon an adjudication that a child is abused, neglected, or

dependent. R.C. 2151.353(A).

       {¶33} R.C. 2151.415 also provides for a planned permanent living arrangement.

R.C. 2151.415(A) states that a “a public children services agency * * * that has been

given temporary custody of a child pursuant to section 2151.353 of the Revised Code,

not later than thirty days prior to the earlier of the date for the termination of the custody

order pursuant to division (G) of section 2151.353 of the Revised Code or the date set
Stark County, Case No. 2013CA00184                                                         10


at the dispositional hearing for the hearing to be held pursuant to this section, shall file a

motion with the court that issued the order of disposition requesting that any of the

following orders of disposition of the child be issued by the court: * * * An order that the

child be placed in a planned permanent living arrangement.” The statute further states

that “if an agency pursuant to division (A) of this section requests the court to place a

child into a planned permanent living arrangement, the agency shall present evidence to

indicate why a planned permanent living arrangement is appropriate for the child,

including, but not limited to, evidence that the agency has tried or considered all other

possible dispositions for the child.” R.C. 2151.415(C)(1).

       {¶34} After SCDJFS filed its Motion for Permanent Custody, Mother filed her

Motion for Planned Permanent Living Arrangement. The trial court dismissed Mother’s

motion because, under statute, the trial court may consider a planned permanent living

arrangement only if the children’s services agency has filed a motion requesting such

disposition.

       {¶35} Mother argues that pursuant to an interpretation of the statutes allowing

planned permanent living arrangements, the trial court may consider a planned

permanent living arrangement requested by a party other than the children’s services

agency. We disagree with Mother’s argument based on the authority of In re A.B., 110

Ohio St.3d 230, 2006-Ohio-4359, 852 N.E.2d 1187. In that case, the Ohio Supreme

Court found R.C. 2151.353(A)(5) was unambiguous and did not authorize the trial court

to consider a planned permanent living arrangement unless the children’s services

agency filed a motion requesting such a disposition. Id. at ¶ 37. The Court based its

decision on R.C. 2151.353 and 2151.415.
Stark County, Case No. 2013CA00184                                                      11


       {¶36} In this case, SCDJFS did not request a planned permanent living

arrangement. Pursuant to In re A.B., the trial court could not consider that disposition.

       {¶37} Mother’s third Assignment of Error is overruled.

                                     CONCLUSION

       {¶38} Mother’s three Assignments of Error are overruled.

       {¶39} The judgment of the Stark County Court of Common Pleas, Family Court

Division, is affirmed.

By: Delaney, J.,

Farmer, P.J. and

Wise, J., concur.